Citation Nr: 0613486	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  05-00 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under Title 38 U.S.C.A. § 1922(a) (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2004 decision of VA's Regional Office 
(RO) and Insurance Center (IC) in Philadelphia, Pennsylvania, 
which denied the veteran's claim of eligibility for Service 
Disabled Veterans' Insurance (RH) under 38 U.S.C.A. § 1922(a) 
(West 2002).

In January 2006, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of a transcript of the hearing has been associated with 
the claims file.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  In August 2004, the veteran was granted service 
connection for bilateral hearing loss (assigned an 80 percent 
rating) and for tinnitus (assigned a 10 percent rating).  

2.  The veteran's claim for RH insurance was received later 
in August 2004, within two years of a VA award of service 
connection for a disability found to be compensably 
disabling.

3.  The medical evidence shows that the veteran has 
nonservice-connected back and right foot disorders.


4.  The veteran was found to be disabled by the Social 
Security Administration (SSA) as of April 1994, due to his 
nonservice-connected back disorders.  

5.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.


CONCLUSION OF LAW

Eligibility for entitlement to Service Disabled Veterans' 
Insurance (RH) under 38 U.S.C.A § 1922(a) has not been shown.  
38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted prior to the veteran's appeal.  See 
VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 dictate 
the outcome of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. App. 
362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation).  The Board concludes that the VCAA is not 
for application in the instant claim for Service Disabled 
Veterans' Insurance (RH) under 38 U.S.C.A. § 1922(a).


Factual Background

A Disability Determination and Transmittal record dated in 
July 1995 from the Social Security Administration (SSA) 
indicates that the veteran became disabled in April 1994, 
based primarily on disorders of the back (there was no 
secondary diagnosis).

In an August 2004 rating decision, the Columbia, South 
Carolina RO granted service connection for bilateral hearing 
loss (assigning an 80 percent rating) and tinnitus (assigning 
a 10 percent rating).  

Later in August 2004, the veteran filed an application for 
Service Disabled Veterans' Insurance (RH) under 38 U.S.C.A. 
§ 1922(a).  See VA Form 29-4364.  On the application, the 
veteran reported that he was born in July 1936, that he was 5 
feet and 8 inches tall, and that he weighed 165 pounds.  He 
added that he was not working due to two back surgeries, and 
that he also had a crippled right foot.  

In September 2004, an underwriting numerical rating for 
purposes of eligibility for government life insurance was 
assigned.  The veteran was assigned 100 debits due to his age 
and build and 100 debits due to his physical condition (i.e., 
back condition), for a total of 200 debits.  See VA Form 29-
4437.

In a statement received in November 2004, the veteran 
essentially claimed that the fact that he had a back disorder 
and a crippled right foot should not prohibit him from 
receiving his sought after insurance, and that neither of 
these disorders would "cause [his] death."  See VA Form 21-
4138.  

As part of his VA Form 9, dated in January 2005, the veteran 
asserted that, except for his non-service-connected back and 
right foot problems and service-connected hearing disorder, 
he was in "good health."  


At a hearing in January 2006, the veteran testified before 
the undersigned that, except for his service-connected 
conditions, he was in good health.  See page three of hearing 
transcript (transcript).  He added that he was no longer in 
receipt of SSA disability benefits as he was older than 65 
years of age.  See page four of transcript.  The veteran 
further informed the undersigned that he had undergone three 
back operations.  See pages four and five of transcript.  

Legal Criteria and Analysis

A veteran may be entitled to RH insurance under 38 U.S.C.A. 
§ 1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires the Secretary to establish 
standards of good health to determine if the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a).  The term "good health" means that the 
applicant is, from clinical or other evidence, free from any 
condition that would tend to weaken normal physical or mental 
functions, or shorten life.  38 C.F.R. § 8.0(a).

The VA Secretary has promulgated Veterans Benefits Manual 
M29-1, Part V, Insurance Operations Underwriting Procedures 
(M29-1), which contains guidelines for evaluating 
applications for the various insurance programs administered 
by VA.

In the present case, it is not in dispute that the veteran 
filed a timely written application for RH insurance, based on 
an August 2004 grant of service connection for bilateral 
hearing loss and tinnitus, with above-mentioned compensable 
ratings.  However, what is at issue is whether the veteran is 
in "good health," aside from his service-connected 
disabilities.


"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  See generally M29-1, part V.  

As stated, to determine if the veteran meets the standard of 
"good health," debits are assigned for his build and 
nonservice-connected disabilities.  According to the above 
mentioned VA Form 29-4437, in September 2004, an underwriting 
numerical rating totalling 200 for purposes of eligibility 
for government life insurance was assigned.  

As shown as part of Veterans Benefits Manual M29-1, Part V, 
1.01(c), numerical ratings are used in medical underwriting 
as a means of classifying or grouping applicants according to 
their state of health.  Under the numerical rating system, 
the basic rating for all risks is 100-equivalent to 100 
percent standard mortality.  Additional mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  For the purpose of meeting good health requirements a 
rating of 140 or less is necessary.  Such a numerical rating, 
however, is not shown; instead, a numerical rating of 200 has 
been provided.  See VA Form 29-4437.

The Board also again observes that the SSA found in July 1995 
that the veteran was disabled due to nonservice-connected 
back disorders.  Under the duly promulgated guidelines of 
M29-1, if the nonservice connected disability is classified 
in the underwriting manual as a straight out reject or if the 
applicant is totally disabled from his non-service connected 
disability, the application will be rejected.  Paragraph 
1.12, Veterans Benefits Manual M29-1, Part V, Advance Change 
1-77, Insurance Operations Underwriting Procedures.


In summary, the veteran is not in "good health" according 
to the standards established by the Veterans Benefits Manual 
M29-1, Part V.  Accordingly, his claim for Service Disabled 
Veterans' Insurance (RH) under 38 U.S.C.A. § 1922(a) must be 
denied.

ORDER

The claim for Service Disabled Veterans' Insurance (RH) under 
Title 38 U.S.C.A. § 1922(a) (West 2002) is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


